The plaintiff declared upon a bond for money, in the ordinary form, dated January 31, 1859. The defendant relied upon the pleas of General issue, and Illegal consideration.
Evidence was offered by the defendants, to show that the bond was given in payment of the price of a slave, and that the bill of sale received by the defendant, J. W. Hall, contained a warranty that the slave was such forlife.
This was excluded by the Court, and the defendant excepted.
Verdict for the plaintiff; Rule, etc.; Judgment, and Appeal by the defendants.
There is no error.
It is settled that a contract for the purchase of a slave is not illegal, even when made after the Proclamation of the President, the slave not being under the control of the military forces of the United States:Harrell v. Watson, 63 N.C. 454.
In our case the contract, was made in 1859, so the matter is too plain for discussion.
The evidence in regard to the warranty of title, was properly rejected. It did not tend to support any of the pleas. Indeed there was no breach of the warranty. The negro was a "slave for life," and the contract could not, in any way be affected by the event (44)  of the late war, and the abolition of the institution of slavery.
Per curiam.
Judgment affirmed.
NOTE. — In another case at this term, between the same parties, in which N. F. Hall was the principal defendant, the facts and questions were the same; and the same judgment was rendered. *Page 35